—In a claim to recover damages for medical malpractice, etc., the claimants appeal from a judgment of the Court of Claims (O’Rourke, J.), dated July 17, 1998, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
Contrary to the claimants’ contentions, the evidence adduced at trial failed to establish that the defendant’s employees deviated from the accepted standard of psychiatric care in their treatment of the claimant Richard Pike (hereinafter the claimant) while he was incarcerated (see, Schrempf v State of New York, 66 NY2d 289, 294-295; Kagan v State of New York, 221 AD2d 7, 11).
The record established that although there is a distinction between the conditions of adjustment disorder and major depression, the delay in diagnosing the claimant with the more severe condition of major depression did not result in any harm to him. The trial testimony established that at the time of the claimant’s incarceration, the same antidepressant drugs and treatment procedures he was given were employed for both disorders. There was also nothing to indicate that prescribing the antidepressant drug sinequan to the claimant was a departure from accepted standards.
In addition, the decision to terminate the claimant’s prescription for sinequan was properly based upon a finding that he suffered from a lowered white blood cell count as a result of the continued ingestion of the drug. There was no evidence that the decision to end the prescription of sinequan for two weeks deviated from accepted medical standards.
The appellants’ remaining contentions are without merit. S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.